DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Status

Claims 23 and 33 are amended.
Claims 1-22 are previously canceled. 
No newly added claims. 
Claims 23-42 are presented for examination.

Response to Arguments
Applicant's arguments filed in the amendment filed on 4/20/2022 have been fully considered but they are not persuasive. Reasons are set forth below. 

Regarding applicant’s argument presented on page 7-8 of applicant’s remarks document, where applicant argues that Balko provides communication between external software components and user interaction component. The application programming interfaces of Balko do not provide internal communication between the user interaction component and the player. 
In response, examiner respectfully points out that Balko par. 0029-0032 discloses user interaction component that provides the user interface to control the operations performed by player. User interface component comprises buttons, sliders, input fields etc. 
The user interface component further provides application programming interface (APIs) for external software component to programmatically control the behavior or operation of the player. Operation of player includes standard operation such as pausing, resuming, changing the audio volume and other operations. Other, Non-standard operation invoked through non-standard graphical controls 42 of the user interaction component 40, such as controls to change the camera angle and point of view within the panoramic video, switch between the two camera angles and other controls. 
The application programming interface 43 that is part of the user interaction component 40 may provide operations to be performed by the player, that is invoked by an external software component. The operation invoked through non-standard control  of the user interaction component 40 gets applied to a subset of video or audio file with specific characteristics. Therefore it is clear from expiations of above steps that the interaction between external software and player occurs through API, in order for player to perform the intended operation on subset of video, using non-standard controls invoked by external.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp

Claims 23-42 are rejected on the ground of nonstatutory non-obvious non-provisional type double patenting over claims 1-10 of US Patent 10582265 as mapped in table below. Although the claims at issue are not identical, they are not patentably distinct from each other because they claim same subject matter.
The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, mapping of claims as follows:

Instant Application 16752193
US Patent 10582265
Claims 23 and 33 maps to
Claim 1
Claims 24 and 34 maps to 
Claim 1
Claims 25 and 35 maps to
Claim 2
Claims 26 and 36 maps to
Claim 4
Claims 27 and 37 maps to
Claim 5
Claims 28 and 38 maps to
Claim 6
Claims 29 and 39 maps to
Claim 9
Claims 30 and 40 maps to
Claim 10
Claims 31 and 41 maps to
Claim 7
Claims 32 and 42 maps to
Claim 8



Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 23, 24, 27-30, 33, 34, and 37-40, are rejected under U.S.C. 103 as being unpatentable over HARBOE et al. (US 20080091721, from Applicant’s information disclosure statement (IDS) submitted on 6/9/2021), in view of Balko (US 20160029002).

Regarding claim 23, HARBOE discloses, A computer-implemented method comprising:
transforming a linear video player executing on a client device into a non-linear video player (par. 0027 discloses user media player device 110 which represents a general purpose computer, MP3 player etc., par. 0020 discloses playing media can be video, 0025 discloses media being video, therefore player is a video player, par. 0025 discloses media player device 110 can be television set-top box, digital video recorder, Par. 0036-0037 discloses play tree generator module 130 generating tree and branch option for selecting next media to support  user interactivity with traversing of  media content as disclosed in par. 0041-0042, standard video player enhanced for allowing user to select next with traversing of media content = non-linear video player), wherein the linear video player does not natively support features of (i) presenting branching video content to a user and (ii) receiving user interactions with the branching video content to cause traversal of different paths within the branching video content (par. 0027 discloses user media player device 110 which represents a general purpose computer, MP3 player etc., i.e. general purpose computer contains general purpose linear video player that is not natively support presenting branching video content and receiving user interactions with the branching video content to traverse the different paths within branching video content ), and wherein the non-linear video player supports the features (Par. 0036-0037 discloses play tree generator module 130 generating tree and branch option for selecting next media to support  user interactivity with traversing of  media content as disclosed in par. 0041-0042, i.e. enhanced video player allowing user to select next with traversing of media content that is functioning as non-linear video player), and
wherein the transforming comprises receiving, over the network from a server, by the linear video player executing on the client device (fig. 2 discloses media player interface with general controller component such as pause and play buttons, Par. 0041-0042, fig. 1 discloses play tree generator module 130 (i.e. component separate from and external to media player device) that generates  list of option that provides what media to play next, fig. 2 discloses currently playing media along with four choice of media to play next, interface to select the next content in tree which includes the control button “select” (i.e. controller component), par. 0032 suggests that when communication interface 380 is included in the media player deice 110, the processing of play tree generation is done outside of media player device 110 by communicating with other devices over wireless or wired connection (i.e. wireless network connecting media player device and other devices), therefore a controller component interface to select the next content in tree which includes the control button “select” is provided by server or remote processing device), a controller component configured to operate locally on the client device, communicate with the linear video player (par. 0033 discloses media player device performs functions for implementing the play tree generation process in response to executing sequences of instructions read into memory 330 (i.e. operating locally on client device) from separate device via communication interface 380 (i.e. therefore over the network from another source or server to work with local media player providing controlling option to control the selection of content play tree branch), and communicate with the server over the network (par. 0038 discloses play tree generator module may consider contextual information, such as particular individuals present when the media is being played, i.e. play tree generation module loaded in the memory of the local device communicates with external sources (i.e. media database/media source server) for the media play tree generation/update based on which user is present (to consider the contextual information about user) at the device when media is being played);
receiving, by the controller component, during playback of a video segment within a video presentation by the linear video player, a user interaction with the video presentation (fig. 9, par. 0053-0054 discloses interface display 830 which is standard interface of video player (i.e. par. 0020, 0025 discloses media being video, therefore video player) to , par. 0037, 0041 discloses, during the playback of media from play tree and indication of user selecting specific song to play using controller “select down” to cycle through the list of content); and
causing the linear video player, based on the user interaction, to emulate the features of the non-linear video player by programmatically directing operation of the linear player, by the controller component (par. 0021-0022 discloses play tree data structure may be generated in such a way that proceeding down different paths in the tree corresponds to playlists with different characteristics, and so the user can control the direction the media mix takes by choosing the direction to take at each branch of the tree. In this manner, the user is subtly navigating the media collection as the media is playing, i.e. user is able to control by directing the selection of different paths in the playlist tree which gives the non-linear video playing experience using linear video player).
HARBOE explicitly does not disclose, the controller component configured to communicate with the linear video player through an application programming interface of the linear video player.
Balko discloses, a controller component configured to communicate with the linear video player through an application programming interface of the linear video player (par. 0029-0032 discloses for a video player, non-standard graphical controls 42 of the user interaction component 40, such as a panoramic video may offer controls to change the camera angle and point of view within the panoramic video, The application programming interface 43 that is part of the user interaction component 40 may provide operations to be performed by the player (i.e. therefore providing communication between interaction component and the player in order for player to perform the intended operation) through an API, which can be invoked by an external software component). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify HARBOE, using the teaching of controller component communicating with the linear video player through an application programing interface of the linear video player, as taught by Balko, for external software components to programmatically control the behavior of the player, as disclosed in Balko par. 0030.

Regarding claim 24, The method of claim 23,
HARBOE further discloses, further comprising:
receiving, from the server, a dynamic playlist, by the linear video player executing on the client device, the dynamic playlist comprising one or more references to video segments within a branching video tree to be played by the linear video player (par. 0019, 0021 discloses generating and providing a play tree to user (i.e. to a video player executing on the client device 110 (of fig. 1)), the play tree is arranged in a nonlinear sequence, each node in tree represents a file and its child nods are the options of what to play next, traveling down a certain path of the tree staring from the root, par. 0028 discloses, program modules that implement the task can be implemented in network computing environments, practiced in distributed computing environment where tasks are performed by remote processing devices, par. 0032 suggests that when communication interface 380 is included in the media player deice 110, the processing of play tree generation is done outside of media player device 110, therefore at outside or remote processing device, therefore a controller component interface to select the next content in tree which includes the control button “select” is provided by server or remote processing device); and
in response to the user interaction, modifying the dynamic playlist (par. 0053-0054. Fig. 8 discloses modifying play list based on user selection of branch to reflect the new branch in the play tree).
 
Regarding claim 27, The method of claim 24,
HARBOE further discloses, wherein modifying the dynamic playlist comprises creating a new dynamic playlist starting from a requested point in time (par. 0054-0055 discloses when use selects one of the media to be played in display 820 (i.e. in playlist of media), new branch of play tree as shown in interface display 830, this may only be necessary to decide the options for the song after if and when (i.e. point in time) user chooses that branch, i.e. creating new dynamic playlist starting from the requested point in time). 

Regarding claim 28, The method of claim 24,
HARBOE further discloses, wherein the dynamic playlist is modified substantially immediately following the receiving of the user interaction (par. 0054-0055 discloses when use selects one of the media to be played in display 820 (i.e. in playlist of media), new branch of play tree as shown in interface display 830, i.e. changing media playlist immediately following receiving of the user interaction in playlist display in interface 820).

Regarding claim 29, The method of claim 24,
HARBOE further discloses, wherein the dynamic playlist is a first dynamic playlist, the method further comprising receiving, from the server, a second dynamic playlist, by a second linear video player executing on a second client device (in par. 0058 discloses, there may be multiple instances of the user media player device 110 and the play tree generator module 130 shown in FIGS. 1 and 3 each processing the content in various possible ways, i.e. first and second devices therefore first and second media tree being received by each device). 

Regarding claim 30, The method of claim 29,
HARBOE further discloses, further comprising modifying the second dynamic playlist independently of the first dynamic playlist, the modifying being based on user interactions with video segments played by the second linear video player (par. 0058 discloses, there may be multiple instances of the user media player device 110 and the play tree generator module 130 shown in FIGS. 1 and 3 each processing the content in various possible ways, This enables each user to utilize the benefits of the invention).

Regarding claim 33, HARBOE discloses, A system (par. 0056-0057 discloses general purpose computer that performs the invention in standalone or network environments) comprising:
a processor (par. 0056-0057 disclose, general purpose computer, therefore it CPU); and
a memory for storing computer-executable instructions that, when executed by the processor, program the processor to perform operations (par. 0056-0057 discloses that general purpose computer include computer-readable media for carrying or having computer-executable instructions) comprising:
transforming a linear video player executing on a client device into a non-linear video player (par. 0027 discloses user media player device 110 which represents a general purpose computer, MP3 player etc., par. 0020 discloses playing media can be video, 0025 discloses media being video, therefore player is a video player, par. 0025 discloses media player device 110 can be television set-top box, digital video recorder, Par. 0036-0037 discloses play tree generator module 130 generating tree and branch option for selecting next media to support  user interactivity with traversing of  media content as disclosed in par. 0041-0042, standard video player enhanced for allowing user to select next with traversing of media content = non-linear video player), wherein the linear video player does not natively support features of (i) presenting branching video content to a user and (ii) receiving user interactions with the branching video content to cause traversal of different paths within the branching video content (par. 0027 discloses user media player device 110 which represents a general purpose computer, MP3 player etc., i.e. general purpose computer contains general purpose linear video player that is not natively support presenting branching video content and receiving user interactions with the branching video content to traverse the different paths within branching video content ), and wherein the non-linear video player supports the features (Par. 0036-0037 discloses play tree generator module 130 generating tree and branch option for selecting next media to support  user interactivity with traversing of  media content as disclosed in par. 0041-0042, i.e. enhanced video player allowing user to select next with traversing of media content that is functioning as non-linear video player), and
wherein the transforming comprises receiving, over the network from a server, by the linear video player executing on the client device (fig. 2 discloses media player interface with general controller component such as pause and play buttons, Par. 0041-0042, fig. 1 discloses play tree generator module 130 (i.e. component separate from and external to media player device) that generates  list of option that provides what media to play next, fig. 2 discloses currently playing media along with four choice of media to play next, interface to select the next content in tree which includes the control button “select” (i.e. controller component), par. 0032 suggests that when communication interface 380 is included in the media player deice 110, the processing of play tree generation is done outside of media player device 110 by communicating with other devices over wireless or wired connection (i.e. wireless network connecting media player device and other devices), therefore a controller component interface to select the next content in tree which includes the control button “select” is provided by server or remote processing device), a controller component configured to operate locally on the client device, communicate with the linear video player (par. 0033 discloses media player device performs functions for implementing the play tree generation process in response to executing sequences of instructions read into memory 330 (i.e. operating locally on client device) from separate device via communication interface 380 (i.e. therefore over the network from another source or server to work with local media player providing controlling option to control the selection of content play tree branch), and communicate with the server over the network (par. 0038 discloses play tree generator module may consider contextual information, such as particular individuals present when the media is being played, i.e. play tree generation module loaded in the memory of the local device communicates with external sources (i.e. media database/media source server) for the media play tree generation/update based on which user is present (to consider the contextual information about user) at the device when media is being played);
receiving, by the controller component, during playback of a video segment within a video presentation by the linear video player, a user interaction with the video presentation (fig. 9, par. 0053-0054 discloses interface display 830 which is standard interface of video player (i.e. par. 0020, 0025 discloses media being video, therefore video player) to , par. 0037, 0041 discloses, during the playback of media from play tree and indication of user selecting specific song to play using controller “select down” to cycle through the list of content); and
causing the linear video player, based on the user interaction, to emulate the features of the non-linear video player by programmatically directing operation of the linear player, by the controller component (par. 0021-0022 discloses play tree data structure may be generated in such a way that proceeding down different paths in the tree corresponds to playlists with different characteristics, and so the user can control the direction the media mix takes by choosing the direction to take at each branch of the tree. In this manner, the user is subtly navigating the media collection as the media is playing, i.e. user is able to control by directing the selection of different paths in the playlist tree which gives the non-linear video playing experience using linear video player).
HARBOE explicitly does not disclose, a controller component configured to communicate with the linear video player through an application programming interface of the linear video player.
Balko discloses, a controller component configured to communicate with the linear video player through an application programming interface of the linear video player (par. 0029-0032 discloses for a video player, non-standard graphical controls 42 of the user interaction component 40, such as a panoramic video may offer controls to change the camera angle and point of view within the panoramic video, The application programming interface 43 that is part of the user interaction component 40 may provide operations to be performed by the player (i.e. therefore providing communication between interaction component and the player in order for player to perform the intended operation) through an API, which can be invoked by an external software component). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify HARBOE, using the teaching of controller component communicating with the linear video player through an application programing interface of the linear video player, as taught by Balko, for external software components to programmatically control the behavior of the player, as disclosed in Balko par. 0030.

Regarding claim 34, HARBOE meets the claim limitations as set forth in claim 24. 

Regarding claim 37, HARBOE meets the claim limitations as set forth in claim 27.

Regarding claim 38, HARBOE meets the claim limitations as set forth in claim 28.

Regarding claim 39, HARBOE meets the claim limitations as set forth in claim 29.

Regarding claim 40, HARBOE meets the claim limitations as set forth in claim 30.


Claims 25, 26, 31, 32, 35, 36, 41, and 42 are rejected under U.S.C. 103 as being unpatentable over HARBOE et al. (US 20080091721), in view of Balko (US 20160029002), in further view of Henry (US 9082092, from Applicant’s information disclosure statement (IDS) submitted on 6/9/2021).

Regarding claim 25, The method of claim 24,
HARBOE discloses, presenting modified or new playlist related to specific video content that user has selected for playback, however HARBOE in view of Balko does not disclose, taking in to consideration current playback location of the video user is playing when modifying the playlist, when user makes selection to play next video segment. 
Henry discloses, wherein the dynamic playlist is modified based on a current playback location of the video segment when the user interaction is received (column 3 line 9-13 discloses that user is presented with storyline option at multiple points in the interactive movie, based on user selection of one or more storyline options, the interactive movie presents different storylines, column 7 line 17-24 discloses based on user selection storyline option, the manifest files is updated associated with digital media time (i.e. a current playback location in terms of time on video timeline), to reflect the references to video segments associated with selected storyline,).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify HARBOE in view of Balko, by using the teaching of dynamic playlist is modified based on a current playback location of the video segment when the user interaction is received, as taught by Henry, to provide next list of playlist based on topic or story being played in video when user makes the selection to play next segment of video, as disclosed in Henry, column 7 line 17-24.

Regarding claim 26, The method of claim 24,
HARBOE in view of Balko explicitly does not disclose, wherein modifying the dynamic playlist comprises adding a reference to a video segment to the dynamic playlist and/or removing a reference to a video segment from the dynamic playlist. 
Henry discloses, wherein modifying the dynamic playlist comprises adding a reference to a video segment to the dynamic playlist and/or removing a reference to a video segment from the dynamic playlist (column 7 line 17-24 discloses updating manifest files to include references to the user selected second storyline, Column 8, line 54-59 discloses manifest file gets updated or replaces reference to first set video segment file with a second set of video segments that are associated with second set of storyline, i.e. replacing means adding the references to second set of video segments and removing reference to first set of video segment).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify HARBOE in view of Balko, by using the teaching of dynamic playlist is modified based on a current playback location of the video segment when the user interaction is received, as taught by Henry, to make playlist update more dynamic by providing feature of replacing references within different level of manifest file, as disclosed in Henry, column 7 line 17-24.

Regarding claim 31, The method of claim 23,
HARBOE discloses, Linear media player (par. 0027 discloses user media player device 110 which represents a general purpose computer, MP3 player etc.).
HARBOE in view of Balko explicitly does not disclose, further comprising directing the video player to display a graphical overlay on the video segment. 
Henry discloses, further comprising directing the video player to display a graphical overlay on the video segment (Column 3 line 9-10 discloses presenting a storyline options at multiple points in the interactive movie, column 4 line 15-17 discloses presenting storyline option at the decision points such as for example if the character in video should go left or go right, i.e. directing in the video (i.e. video is being played by media player) player to present overlay (as shown in fig. 7 storyline option 740 overlaying over video) storyline option).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify HARBOE in view of Balko, by using the teaching of video player display a graphical overlay on the video segment, as taught by Henry, to provide the options in from of prompt to select next branch while allowing to view present video content, as disclosed in Henry, column 7 line 17-24, fig.7.
 
Regarding claim 32, The method of claim 31,
HARBOE in view of Balko in further view of Henry further discloses, further comprising directing the linear video player to modify the graphical overlay based on the user interaction (HARBOE par. 0027 discloses user media player device 110 which represents a general purpose computer, MP3 player etc, Henry, Column 10 line 9-14 discloses media player may display storyline options (i.e. overlaying on playing video) in form of check boxes, test fields, radio buttons drop down menus, where user is providing input to select one of the storyline option, i.e. user is interacting with displayed option menu with modification action on to presented option such as marking check box or selecting radio button or selecting drop down menu).

Regarding claim 35, HARBOE in view of Balko in further view of Henry meets the claim limitations as set forth in claim 25.

Regarding claim 36, HARBOE in view of Balko in further view of Henry meets the claim limitations as set forth in claim 26.

Regarding claim 41, HARBOE in view of Balko in further view of Henry meets the claim limitations as set forth in claim 31.
Regarding claim 42, HARBOE in view of Balko in further view of Henry meets the claim limitations as set forth in claim 32.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to AKSHAY DOSHI whose telephone number is (571)272-2736. The examiner can normally be reached M-F 9:30 AM to 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Bruckart can be reached on (571)272-3982. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.D/Examiner, Art Unit 2423                                                                                                                                                                                                        
/ROBERT J HANCE/Primary Examiner, Art Unit 2423